SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 1 to SCHEDULE TO Tender Offer Statement Pursuant to Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 FSP 50 SOUTH 10TH STREET CORP. (Name of Subject Company) MPF DEWAAY FUND 8, LLC, MPF INCOME FUND 26, LLC, MPF DEWAAY FUND 7, LLC, MP INCOME FUND 12, LLC, MPF FLAGSHIP FUND 14, LLC, MPF PLATINUM FUND, LP; AND MACKENZIE PATTERSON FULLER, LP (Bidders) SHARES OF PREFERRED STOCK (Title of Class of Securities) None or unknown (CUSIP Number of Class of Securities) Copy to: Christine Simpson Chip Patterson, Esq. MacKenzie Patterson Fuller, LP MacKenzie Patterson Fuller, LP 1640 School Street 1640 School Street Moraga, California94556 Moraga, California94556 (925) 631-9100 ext. 1024 (925) 631-9100 ext. 1006 (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Bidder) Calculation of Filing Fee Transaction Amount of Valuation* Filing Fee * For purposes of calculating the filing fee only.Assumes the purchase of 40 Shares at a purchase price equal to $50,000 per Share in cash [X] Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:$142.60 Form or Registration Number: SC TO-T Filing Party: MacKenzie Patterson Fuller, LP Date Filed: 10-26-2010 [] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: [X] third party tender offer subject to Rule 14d-1. [] issuer tender offer subject to Rule 13e-4. [] going private transaction subject to Rule 13e-3 [] amendment to Schedule 13D under Rule 13d-2 Check the following box if the filing is a final amendment reporting the results of the tender offer: [ ] The Schedule TO filed as of October 26, 2010, by the above-named bidders is hereby amended as set forth below. Items not amended remain unchanged, and capitalized terms are used as defined in the original Schedule. TENDER OFFER This Tender Offer Statement on Schedule TO relates to the offer (the “Offer”) by: MPF DeWaay Fund 8, LLC, MPF Income Fund 26, LLC, MPF DeWaay Fund 7, LLC, MP Income Fund 12, LLC, MPF Flagship Fund 14, LLC, MPF Platinum Fund, LP (collectively the “Purchasers”) to purchase up to 40 shares of preferred stock (the “Shares”) in FSP 50 South 10th Street Corp. (the “Corporation”), the subject company, at a purchase price equal to $50,000 per Share, less the amount of any dividends declared or made with respect to the Shares between October 26, 2010 (the “Offer Date”) and December 10, 2010 or such other date to which this Offer may be extended (the “Expiration Date”), upon the terms and subject to the conditions set forth in the Offer to Purchase dated October 26, 2010 (the “Offer to Purchase”) and the related Assignment Form. The Purchasers are filing this amendment to include Exhibit (a)(4), which was inadvertently not included in the original Schedule.Nothing else has been changed. Item 12.Exhibits. (a)(1) Offer to Purchase dated October 26, 2010* (a)(2) Assignment Form* (a)(3) Form of Letter to Shareholders dated October 26, 2010* (a)(4) Form of advertisement in Investor’s Business Daily (b)- (h) Not applicable. * Previously filed and incorporated by reference from the Schedule TO filed with the SEC by the Purchasers on October 26, 2010. SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:October 27, 2010 MPF DeWaay Fund 8, LLC, MPF Income Fund 26, LLC, MPF DeWaay Fund 7, LLC, MP Income Fund 12, LLC, MPF Flagship Fund 14, LLC, MPF Platinum Fund, LP By: MacKenzie Patterson Fuller, LP, Manager/General Partner By: /s/ Chip Patterson Chip Patterson, Senior Vice President MACKENZIE PATTERSON FULLER, LP By:/s/ Chip Patterson Chip Patterson, Senior Vice President
